—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 25,1995, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
While collecting unemployment insurance benefits, claimant started an exterminating business. The Board subsequently found him ineligible to receive benefits because he was not totally unemployed and reduced his right to receive future benefits because he made willfully false statements. Claimant appeals. Based upon our review of the record, we find that the Board’s decision is supported by substantial evidence.
Claimant filed an original claim for benefits on March 2, 1992. He filed a certificate of doing business for his exterminating business on April 29, 1992. Thereafter, he engaged in a number of activities on behalf of the business, including distributing flyers, printing business cards, opening a corporate checking account, securing a $4,000 business loan and purchasing equipment and supplies. Notwithstanding the fact that claimant did not receive any revenue from the business, claimant’s activities provide substantial evidence supporting the Board’s finding that he was not totally unemployed (see, Matter of Grimard [Sweeney], 228 AD2d 852; Matter of Lentini [Sweeney], 228 AD2d 853). Moreover, inasmuch as claimant did not report his activities to the local unemployment insurance office, the Board’s finding of willful misrepresentation is also supported by substantial evidence.
Mikoll, J. P., Mercure, Casey, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.